MITCHELL, J.
While I concur in the result arrived at in the opinion of the court, I am not entirely satisfied with the statement of the grounds upon which it is put.
I confess that I do not fully understand what the court means in saying that the burden is on the defendants to “identify” the indebtedness or property impounded by the garnishee proceedings. Garnishee proceedings are unlike an ordinary- attachment, in this: that in the latter certain specific property or indebtedness is seized, and taken into the actual or constructive possession of the officer holding the writ, while the former is a drag-net which impounds everything in the hands of the garnishee belonging to the defendant. The nature and amount of this cannot be ascertained until the disclosure of the garnishee. As the giving of a bond prevents this disclosure, I think good policy would have required that the bond, in such a case, should be conditioned absolutely for the payment of any judgment which the plaintiff may obtain against the defendant. .But such is not the statute.
My views are briefly these: The obligors upon the bond are es-topped from asserting that there was not garnishable property or money in the hands of the garnishee to the amount of $25, if the action was in the district court, or to the amount of $10, if it was in justice’s court. But that is as far as the estoppel goes. But the burden is on the obligors in the bond to show that the amount of money or property of the defendant in the hands of the garnishee, subject to garnishment, was not equal in amount or value to the amount of the judgment obtained by the plaintiff against the defendant. If they fail to do this, then the amount of the judgment against them will be the amount of the judgment against the defendant. But, if they prove that the amount actu-. ally impounded by the garnishee process was less than the amount *16of the judgment against defendant, then the judgment against them should be only for the amount thus actually impounded, except that in no event should it be for less than the amount which they are estopped to deny, as already stated. If, by the word “identify,” the majority of the court mean proving the amount of money or property actually impounded by the garnishment, which the plaintiff would have recovered from the garnishee had the proceedings not been interrupted by the giving of the bond, then I agree with the opinion; but if by that term they mean showing what particular debt or property the plaintiff expected or intended to impound, then I think they are in error.
I may also add that, under the evidence, I think the trial court erred in not submitting to the jury the question whether the assignment from Fretz to Tribby was bona ñde, or merely colorable and fraudulent.